 1 JOHN MEYER
   225629
 2 16024 W. Brian Ave.
   Kerman, CA 93630
 3

 4 Attorney for Defendant
   Curtis Hendrix
 5

 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 1:08-CR-00232-LHR-SKO
10                                Plaintiff,            STIPULATION AND [PROPOSED] ORDER
                                                        REGARDING BRIEFING SCHEDULE ON
11                         v.                           DEFENDANT’S MOTION FOR REDUCTION IN
                                                        SENTENCE AND COMPASSIONATE RELEASE
12   CURTIS HENDRIX,
                                 Defendant.
13

14

15                                                  STIPULATION
16          1.     Defendant Curtis Hendrix filed a motion for reduction in sentence and compassionate
17 release. The parties stipulate and request the Court to order the following schedule:

18                 a. Defendant’s reply: June 30, 2021
19                                   [Remainder of page intentionally left blank.]
20

21

22

23

24

25

26

27

28
 1        IT IS SO STIPULATED.

 2
                                 PHILLIP A. TALBERT
 3                               Acting United States Attorney
 4   Dated: June 16, 2021
                                 /s/ Kimberly A. Sanchez
 5                               KIMBERLY A. SANCHEZ
                                 Assistant United States Attorney
 6
     Dated: June 16, 2021        /s/ John Meyer
 7                               JOHN MEYER
                                 Counsel for Defendant Curtis Hendrix
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a. Defendant’s reply: June 30, 2021

 5

 6
           SIGNED on June 23, 2021, at Houston, Texas.
 7

 8
                                                _______________________________________
 9                                                           Lee H. Rosenthal
                                                      Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
